PER CURIAM:
John Laird appeals the district court’s orders denying relief on his civil complaint and denying his motion for reconsideration. We find that Laird’s complaint was untimely filed for the reasons stated by the district court. Accordingly, we affirm. See Laird v. Snow, No. CA-03-2717-RWT (D. Md. Mar. 17, 2004 & Apr. 15, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED